Citation Nr: 1735609	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  09-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for metatarsalgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Louis, Missouri. 

This claim was brought before the Board in December 2012, August 2015, and September 2016, and was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Board finds that further development is required prior to adjudication of the Veteran's claim.

The Veteran is claiming service connection for metatarsalgia.  The Veteran contends that he suffered an accident while in-service where he sprained his left ankle and has consistently had foot pain since. 

In December 2012, the Board remanded the claim to obtain an adequate medical opinion as to the etiology of the Veteran's metatarsalgia.  The claim was additionally remanded in August 2015 and September 2016 due to the Board finding the provided opinions were inadequate.  The Board decided the opinions failed to address the Veteran's lay statements.

In September 2016, the Board specifically directed the RO to send the claims file to a different examiner and have them specifically address "whether the Veteran's current foot disorder is causally connected to or a residual from his in-service left ankle injury, including the in-service left ankle sprain in August 1963, following a 15 foot fall onto his left foot.  In rendering the opinion, the examiner must fully address the Veteran's lay statements, specifically his statement that he has experienced foot pain since service."  

In April 2017, an addendum was provided.  The examiner opined that the Veteran's current foot complaints are less likely to be related to the military based on the fact that the patient has no chronic supporting pathology.  While the examiner noted that service records revealed multiple left ankle sprains and metatarsalgia, he based his opinion on the Veteran's service treatment records being silent for a fall with multiple left ankle fractures and joint fracture and further stated the Veteran's separation examination was silent of metatarsalgia or left ankle complaints. 

The Board finds that the April 2017 VA examiner did not follow the prior remand orders.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds the April 2017 opinion is inadequate to fairly adjudicate the Veteran's claim for service connection.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in his service treatment records to provide a negative opinion.  In this regard, the April 2017 VA examiner never addressed the Veteran's lay statements that he experienced foot pain since service and his description of his in-service incident.  Further, the examiner stated the Veteran's service records were silent for a fall with multiple left ankle fractures.  However, the Board has confirmed that although the record does not specifically mention a fracture, the Veteran's records do mention a 15-foot fall that caused a left ankle sprain with subsequent months of in-service treatment.

Therefore, the Board finds, given the Veteran's competent lay statements concerning his in-service incident and foot pain, as well as the examiner incorrectly stating the Veteran's service treatment records were silent for a fall, an addendum opinion that reflects consideration of these statements and incident should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's bilateral hearing loss claim.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the April 2017 opinion.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the April 2017 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  
	
Following a review of the entire record, to include the Veteran's lay statements concerning his continued foot pain, as well as the onset of current symptomatology, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's metatarsalgia had its onset during, or is otherwise related to, his active duty service, to include his established in-service fall and left ankle sprain.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




